Memorandum by the Court. There was substantial evidence supportive of the award of reduced earnings for disability due to dermatitis, pursuant to the statutory provisions defining disability as “the state of being disabled from earning full wages at the work at which the employee was last employed ” and authorizing “ compensation 6 * * for the duration of [the] disablement” (italics supplied). (Workmen’s Compensation Daw, §§ 37, 39; Matter of Andrias v. Byan-Turecamo, 12 A D 2d 534, mot. for iv. to opp. den. 9 N Y 2d 609.) The contention that the loss of wages was not due to his disability, but was due to economic conditions and to a general layoff, could have been properly rejected on this record. Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.